ROBERT E. FREY, ESQ. Village Attorney, Mamaroneck
We acknowledge receipt of your letter inquiring whether your village may adopt a local law amending a state statute relating to the method of selection of a village judicial officer.
The New York Constitution, Article VI, § 17, subdivision d provides, in part, in relation to judges of town, village and city courts: "The term, method of selection and method of filling vacancies for the judges of such courts shall be prescribed by the legislature * * *." We enclose for your examination a copy of an informal opinion of this office reported in 1974 Op. Atty. Gen. 218 dealing with this same subject matter.
In our opinion, a village has no authority to amend a state statute relating to the term, method of selection and method of filling vacancies of a village judicial officer.